 In the MatterOf SUPERIOR ENGRAVINGCOMPANYandCHICAGO PHOTOENGRAVERSUNION #5, AFFILIATEDWITH, THE A. F. OF L.Case No. 13-C--2381.-DecidedMarch27, 1945DECISIONANDORDEROn September 29, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of Section 8 (1) and (2) of the Act and that it hadnot engaged in certain other unfair labor practices, and recommend-ing that it cease and desist from the unfair labor practices foundand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto and that the complaint bedismissed as to the remaining allegations.Thereafter, the Union filedexceptions to the Intermediate Report and a supporting brief.Noexceptions were filed by the respondent.Oral argument, in whichthe Union and the respondent participated, was held before the BoardinWashington, D. C., on February 20, 1945.The Board has consid-ered the rulings of the Trial Examiner at the hearing and finds thatno prejudicial error was committed, except as hereinafter indicated.The rulings, with theexception noted below, are hereby affirmed.TheBoard has considered the Intermediate Report, the Union's exceptionsand brief, and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner, withthe following additions and exceptions :1.The Trial Examiner found that the respondent dominated andinterfered with the formation of, and contributed support to, the En-gravers Guild.The, respondent has taken no exceptions to this finding.Accordingly, we find that the Engravers Guild'was a labor organizationduring the period of its existence and that by dominating and interfer-ing with its formation and by contributing support to it, the respondenthas engaged in unfair labor practices within the meaning of Section8 (1) and (2) of the Act.2.The Trial Examiner found that the respondent did not violateSection 8 (1) of the Act by reason of certain alleged anti-union state-61 N. L.R. B., No. 4.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeats and conduct of President Conforti.The Union excepts to theTrial Examiner's failure to find that such statements and conduct con-stituted an independent violation of Section 8 (1).The record showsthat the respondent, in order to explain the purport and meaning ofthe alleged statements and conduct attributed to President Conforti,sought to adduce evidence to the effect that the Union had induced itsemployees to engage in a slow-down and to leave its employ -for workelsewhere.The Trial Examiner did not permit the respondent to ad-duce such evidence.We believe that the Trial Examiner's ruling iserroneous and prejudicial to the respondent on this phase of the case.In view of the present state of the record, we are unable to make anyfindings with respect to the allegations in question and shall, accord-ingly, dismiss the complaint in this respect.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Superior Engraving Com-pany, Chicago,Illinois,and its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theEngravers Guild, or with the formation or administration of any otherlabor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to formlabor organizations, to join or assist Chicago Photo Engravers Union#5, affiliated with the American Federation of Labor, or any other-labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act:(a)Refrain from recognizing the Engravers Guild should it everreturn to active existence as a representative of any of the respondent'semployees for the purpose of dealing with respondent with respectto grievances,labor disputes,wages,rates of pay, hours of employ-ment, or other conditions of employment, and refrain from recogniz-ing any organization growing out of, stemming from, or succeedingto, the Engravers Guild for any of the foregoing purposes ;(b)Post at its plant at Chicago, Illinois, copies of the notice at-tached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director of the.Thirteenth Region, shall,after being duly signed by the respondent's representative,be posted SUPERIORENGRAVING COMPANY39by the- respondent immediately upon the receipt thereof and main-tained by it for sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered,defaced, or covered by any othermaterial; and(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10)days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe respondent violated Section 8 (1) of the Act by urging, warning,and persuading its employees to cease, refrain from and renounce theirunion membership and activities,by questioning its employees abouttheir union membership and activities and by disparaging the Unionand its objectives,be, and it hereby is, dismissed.MR. GERALD D. REILLY took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will not recognize the Engravers Guild should it ever return toactive existence as a representative of any of our employees for thepurpose of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment and we will not recognize any successor to the EngraversGuild for any of the above purposes.We will not dominate or interfere with the formation or adminis-tration of any labor organization or contribute financial or othersupport to it.We will not in any manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations,to join or assistChicagoPhoto Engravers Union#5, affiliated with the American Federation of Labor, or any otherlabor organization,to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining or other mutual aid or protection.Allour employees are free to become or remain members of this union, orany other labor organization.SUPERIOR ENGRAVING COMPANYEmployerDated ----------------------By ------------------------------(Representative)(Title) 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT-Mr. John Robert Hill,for the Board.Mr. Otto A. Jaburek,of Chicago, Ill., for the Respondent.Mr. Joseph M. Jacobs,of Chicago, 311., for the Union.STATEMENT OF THE CASEUpon an amended charge filed July 7, 1944, by Chicago Photo Engravers Union#5, affiliated with the A. F. of L., herein called' the Union,' the National LaborRelations Board, herein called the Board, by its Regional Director for the Thir-teenth Region (Chicago, Illinois), issued its complaint, dated July 7, 1944, againstSuperior Engraving Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (1) and 8 (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaintand accompanying notice of hearing were duly served upon the respondent andthe Union.With respect to the unfair labor practices, 'the complaint, as amended at thehearing, alleged in substance: (1) that in April 1937, the respondent participatedin and urged the formation of a labor organization of its employees known asThe Engravers Guild, hereinafter called the Guild, and thereafter entered intocollective bargaining agreements with the Guild and that the Guild ceased to existin July 1943; (2) that from June 1943 to the date of the issuance of the complaintthe respondent urged, warned, and persuaded its employees to cease, refrain from,and renounce their union membership and activities and questioned its employeesabout their union membership and activities and disparaged the Union and itsactivities; and (3) that by the foregoing acts the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby engaged in unfair labor practices withinthe meaning of Section 8 (1) of the Act.On June 17, the respondent filed its answer in which it admitted the allegationsin the complaint with respect to its business operations, but denied that it hadengaged in the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held at Chicago, Illinois, from July 18 toJuly 21, 1944, both inclusive, before Louis Plost, the undersigned Trial Exam-iner, duly designated by the Chief Trial Examiner.The Board, the respondent,and the Union were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the open-ing of the hearing, the undersigned granted, over the respondent's objection,a motion by counsel for the Board to strike part of the respondent's answeron the ground that it related to matters not raised by the complaint.'At theconclusion of the Board's case and again before the close of the hearing therespondent moved to dismiss that portion of the complaint alleging that the'That part of the respondent's answer which was stricken stated in substance thatthe Union had been selected as the bargaining representative of the respondent's em-ployees on October 11, 1943 ; that the respondent and the Union entered into bargainingnegotiations but thereafter reached an impasse ; that the Union induced the respondent'semployees to engage in a "slow-down" ; that the Union withdrew its members from therespondent's employ ; that the Union lost its majority status ; and that the Union wasusing the processes of the Board,in the instant matter, merely to harass the respondent. SUPERIOR ENGRAVING COMPANY41respondent had violated Section 8 (2) of the Act. The undersigned reservedruling on these motions which are hereby denied.The respondent moved tostrike a portion of the testimony of Gus P. Grieger on the ground that such testi-mony was not predicated on any allegation in the complaint.The undersignedalso reserved ruling on this motion.The motion is hereby denied.At the closeof the hearing the Board's attorney moved to conform the complaint to the proof.On objection of the respondent's counsel, the undersigned reserved ruling on thismotion.The motion is hereby granted with respect to formal matters suchas the spelling of names, dates, and typographical errors which appear in thecomplaint.2At the conclusion of the hearing, opportunity was afforded all parties for oralargument.The Board's attorney and the counsel for the Union each statedthat they did not care to present oral argument. Counsel for the respond-ent argued orally on the record.The parties were advised that they might filebriefs with the undersigned.Briefs have been received from the respondentand counsel for the Board.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT'Superior Engraving Company is an Illinois corporation, with its principaloffice and plant located in Chicago, Illinois. It is engaged in the manufacture,sale, and distribution of printing plates for letter press printing.During thecalendar year 1943, the respondent used materials consisting of copper, zinc,lumber, and film having an approximate value of $56,000, approximately 50 per-cent of which was purchased by and shipped to the respondent from points out-side the State of Illinois.During the same period of time, the value of the finishedproducts sold by the respondent was approximately $457,000.Approximately50 percent of such finished products were shipped by the respondent to pointsoutside the State of-Illinois.The respondent concedes that it is engaged incommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDChicago Photo Engravers Union #5, affiliated with the American Federationof Labor, is a labor organization within the meaning of the Act which admitsemployees of the respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the formation of the GuildEarly in 1937, the Union made an attempt to organize the respondent's em-ployees.On an undisclosed date in April 1937, meetings of the respondent'semployees were held in the locker room of the respondent's plant.The day shiftwas called to a meeting in this room by the plant superintendent on the instruc-tions of Edward J. Conforti, the respondent's president, and met immediatelyfollowing the lunch hour.Gus P. Grieger and Charles Schwartz, who were then2 The complaint is accordingly amended to allege that the respondent participated inand urged the formationof the Guild in April ratherthan in September1937, and thatthe Guild ceased to exist in July rather than In June 1937.8The foregoing findings are based on a stipulation entered into by the parties at thehearing. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees of the respondent, testified that President Conforti addressed theemployees, saying that he knew of union activity among the respondent's em-ployees ; that he thought it would be of benefit to organize a company union ; andthat if a little group of their own was organized and presented a contract to himhe would give the respondent's employees anything that the Union could getthem, and that by such organization they would not have to pay the exorbitantdues charged by the Union.The employees of the night shift were similarly called and met at about 5: 30p m. on the same clay According to the testimony of Paul W. Sydow, StanleySchiller, and Samuel Langert, who were then employed by the respondent, Wil-liam Lessman, an employee, opened this meeting by stating that the day shifthad met previously that day and decided to organize "with a closed shop andindependent union."Conforti then repeated the statements he had made at theprevious meeting and in answer to a question regarding the payment of unionscale wages by the respondent, stated that he would pay the union scale, less theamount charged by the Union for dues, which he said was $8 00 per week, andadvised the respondent's employees present to retain an attorney to draw up aconstitution and bylaws for an organization and present a \contract for hisapproval.iAfter each meeting, Confortr left when he had finished speaking and the meet-ings continued without his presenceThe employees were paid for the timespent at these meetmgs.4Stanley Schiller testified that about one week after the locker room meetingshe was asked by Lessman and Huebscher to serve on a committee as a repro'sentative of the night shift employees, to meet with a lawyer.He agreed toserve and about one week later this committee retained a lawyer and arrange-ments were made with him to perfect a labor* organization and prepare a con-tract for presentation to the respondentAt the lawyer's suggestion, a petitionendorsing the formation of an independent, "inside" labor organization was cir-culated among the respondent's employees, on company timeSchiller circulatedthe petition among the night shift employeesDuring the first week in June 1937, a meeting of all the respondent's employeeswas held off the respondent's premisesThe lawyer whom the committee hadretained was presentThe employees present at the meeting formed a labororgnization which they named the "Engravers Guild "At a subsequent meeting,some two weeks later, the contract to be presented to the respondent was readto those present and officers were elected.Lessman was elected president andHuebscher vice president, and arrangements were made to apply for a State4 Conforti testified that two of the respondent's employees, William Lessman and WalterHuebscher had previously requested permission of the superintendent to form a socialclub among the employees in order to promote harmony among the day and night shiftsand that he called these employees to his office to discuss the matter and then agreed topresent their idea to the employeesConforti admitted that he had the respondent'semployees called to the locker room meetings , that he attended the meetings and spoketo the employees . that lie was the only speaker; that he was aware the meetings continuedafter he left, and that the employees were paid for the time spent at the meetingsCon-forti, however, denied that lie made the statements attributed to him concerning the forma-tion of a company-union,that he offered to meet the scale of union wages minus union dues,or that he advised the employees to retain an attorney and present him with a contractLessman, who was employed by the respondent as assistant superintendent at the time ofthe hearing was not called as a witnessIn view of Conforti's partial admissions with respect to the meetings in question, thefailure to call Lessman as a witness, and the fact that the testimony of Grieger, Schwartz,Langert, Sydow, and Schiller was in substance mutually corroborative as to the state-ments made by Conforti,the undersigned does not credit Conforti's denial in this regardand finds that he made the statements attributed to him Grieger, Schwartz,Langert,Sydow, and Schiller,as above set forth SUPERIORENGRAVING COMPANY43character.`Schiller's testimony as well as that of Sydow,Greiger, Schwartz, andLangert, concerning the formation of the Guild following the locker room meet-ings is entirely uncontradicted.On or about'June 15, 1937,a group of employees who stated they were a com-mittee representing the respondent's employees called at Conforti's office andpresented him with a contract covering wages, hours,and working conditions,in the name of the Guild.Conforti testified that he did not question theirauthority,nor make any check as to the majority representative status of theGuild ; that he did not discuss the terms of the contract with the committee,nor did he again meet with the committee or any group of the respondent's em-ployees to discuss the terms of the contract;and that on the last day of June1937, he called the committee to his office and signed the contract as submitted.Thereafter,the Guild and the respondent entered into new contracts annuallyuntil 1943.The last contract entered into between the parties expired June28, 1943, and each contract after the first contained a "closed shop"clause.Shortly afterMarch 15,1943, the Guild submitted a contract to the respondentto cover the period from June 28, 1943 to June 28,1944.The respondent,however,did not sign this contract.In in id-July, 1943, -the members of the Guild voted todissolve the organization and thereafter the Guild ceased to function.'ConclusionThe record clearly shows that when its employees first showed an interest inunion organization the respondent embarked on a program designed to thwartsuch organization.Conforti, the respondent's president called meetings of therespondent's employees and urged the formation of a competing labor organ-ization.As a result of these meetings, held on company time and property,the Guild was organized.The undersigned is convinced and finds that theimpetus for the organization of the Guild did not come from the respondent's.employees but came from the respondent by reason of the statements and actsof the respondent's president.After the Guild was formed, the respondent promptly recognized it, withoutmaking any inquiry regarding its status as the representative of its employeesand entered into contractual relationship with it, signing the first contract assubmitted, without discussion and signing "closed shop" contracts thereafterannually until the Guild ceased to function.The undersigned therefore concludes and finds on the entire record that therespondent has dominated and interfered with the formation of the Guild.B Alleged interference,restrcaviat,and coercionThe complaint alleges, in substance, that from about June 1943, and at vari-ous times thereafter, the respondent engaged in certain conduct in violation ofSection 8 (1) of the Act. In support of this allegation of the complaint, coun-selfor the Board sought to show that President Conforti had made certainanti-union statements to Foreman Sydow and employees Grieger, Schiller andSchwartz ; and further had made such statements to a representative of theConforti testified that he knew of the organization meetings being held by respondent'semployees because either Lessman or Huebscher told him of them;that he was awarethat the Guild resulted from the locker room meetings;and that the respondent took nosteps to disavow any connection with the Guild.P The fact that the Guild had ceased to function is borne out by testimony that onOctober 4,1943, the Union and the respondent entered into a consent election agreementand that pursuant to this agreement on October 11. 1944,the 13th Regional office conductedan election among the respondent's employees,which was won by the Union. The Guildasserted no claim at the time,and did not appear nor seek a place on the ballot. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion in the presence of employee Elmer Ashelby.The respondent introducedevidence to the effect that Conforti's statements to Sydow were confined toa caution by Conforti that Sydow was not entitled to engage in activities onbehalf of the Union to the extent that such activities would place responsibilityupon the respondent because of Sydow's position as foreman ; that the state-ments made to Grieger related to his failure to pay proper attention to hisduties, and not to his union activities ; that the statements made to Schillerand to Schwartz did not concern union matters and with respect to Schillerwere made to him at a time he was no longer employed, by the respondent ;and that the statements made to a representative of the Union were only to theeffect that some of the respondent's employees had complained to Conforti thatthe Union's representatives were bothering them at their homes.The recordshows that all of the alleged statements, with the exception of those made toForeman Sydow were made after the Union had, won a consent election andhad been designated the exclusive bargaining agent of the respondent's em-ployees.While the matter is not free from doubt, the undersigned is of theopinion that the state of the record in this case does not warrant a finding thatthe respondent has violated Section 8 (1) of the Act by reason of Conforti'sstatements as above related.The undersigned will therefore recommend thatthe complaint be dismissed insofar as it alleges that the respondent from aboutJune 1943, and thereafter, violated Section 8 (1) of the Act, by urging, warningand persuading its employees to cease, and refrain from and renounce theirunionmembership and activities, by questioning its employees about theirunion membership and activities and the Union's membership and activities,and by disparaging the Union and its objectives.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII, above, occurring in connection with its operations described in Section I,above, have a close, intimate, and substantial relation to trade, traffic and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andthat it take certain affirmative action which the undersigned finds will effectuatethe policies of the Act.The effects and consequences of the respondent's domination and the inter-'ference with, and support of the Guild, as well as its recognition of the Guildhave constituted an obstacle to the free exercise of the respondent's employeesof their right to self-organization and to bargain collectively through a repre-sentative of their own choosing.Because of the respondent's illegal conductwith regard to the Guild, it was incapable of serving the respondent's employeesas a genuine collective'bargaining agency.On or about October 23, approximately 3 months after the Guild's dissolutionmeeting, a letter signed by the Secretary of State of Illinois and addressed tothe attorney for the Union, was posted on the respondent's bulletin board, andremained so posted for a period variously estimated as between 3 weeks and 2months.The record does not show who posted the letter or who removed it 7The letter stated that the Guild had been dissolved on May 1, 1938, by action ofthe Attorney General of Illinois for failure to file its annual report.7Conforti testified that the respondent did not post the letter on its bulletin board.6 SUPERIORENGRAVING COMPANY45The respondent's counsel in oral argument before the undersigned and in hisbrief contended that inasmuch as the respondent knew that the letter of October23, 1943, stating that the Guild had been dissolved by action of the AttorneyGeneral of Illinois, was posted on its bulletin board and inasmuch as the respond-ent permitted it to remain so posted, the letter should be construed as a noticeof disestablishment on the part of the respondent and should operate as formaldisestablishment of the Guild by the respondent. Irrespective of the respond-ent's contention, the undersigned is convinced that because the Guild has ceasedto function, formal disestablishment of it by the respondent will constitute nomore than an empty gesture and the undersigned will therefore not recommenddisestablishment.However, the voluntary dissolution of the Guild has no effectupon the respondent's commission of unfair labor practices by its domination,interference, and support of the Guild.Under these circumstances the under-signed believes that the possibility of the revival of the Guild should be foreclosed.The fact that the Guild is no longer in existence as a labor organization isrelevant only to the question of whether the respondent should be required todisestablish it,' and not to the question of an adequate order which will foreclosethe possibility of its revivalsThe undersigned will therefore recommend thatan order be issued that the respondent cease and desist from such unfair laborpractices and refuse to give the Guild any recognition as a collective bargainingagency, if it should ever return to active existence as a labor organization, andrefuse to give any recognition as a collective bargaining agency to any organiza-tion growing out of or stemming from the Guild.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Chicago Photo Engravers Union #5, affiliated with the American Federationof Labor is a labor organization within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation of and contributing sup-port to the Engravers Guild, the respondent has,engaged in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin unfair labor practices within the meaning of Section 8 (1) of the Act.4.The aforesaid labor practices are labor practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.-5.The respondent has not violated Section 8 (1) of the Act by urging, warningand persuading its employees to cease, refrain from and renounce their Unionmembership and activities, by questioning its employees about their Unionmembership and activities and the Union's membership and activities, and bydisparaging the Union and its objectives.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Superior Engraving Company, Chicago,Illinois, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Engraver'sGuild, or with the formation or administration of any other labor organizationof its employees ;8 SeeMatterof Swiftand Company,13 N. L R. B. 992.B SeeCarter Carburetor Corporation,39 N. L. R.B 1269 ,National Tool Company,48N. L R. B. 1254639678-45-vol. 61-5 46DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to bargain collectively through representatives of their own choosing, tojoin or assist Chicago Photo Engravers Union #5, affiliated with the A. F. of L.,or any other labor organization, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.-2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Refrain from recognizing the Engravers Guild should it ever return toactive existence as a representative of any of the respondent's employees for thepurpose of dealing with the-respondent with respect to grievances, wages, hoursof employment or any other conditions of employment, and refrain from recogniz-ing any organization growing out of or stemming from the Engravers Guildwith respect to similar purposes ;(b)Post immediately in conspicuous places throughout its Chicago, Illinois,plant, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating that respondent will notengage in conduct from which it is recommended that it cease and desist inparagraph 1 (a) and (b) of these recommendations; and that respondent willtake the affirmative action set forth in paragraph 2 (a) of these recommendations;(c)Notify the Regional Director for the Twenty-first Region in writing onor before ten (10) days from the date of the receipt of this Intermediate Reportwhat steps the respondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as it allegesthat from about June 1943, and thereafter, the respondent violated Section 8 (1)of the Act, by urging, warning and persuading its employees to cease, restrainfrom and renounce their union membership and activities by questioning itsemployees about their Union membership and activities, and by disparaging theUnion and its objectives.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notify said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to .the Intermediate Report or toany other part of the record or proceeding (including rulings upon all motionsor objections), as he relies upon, together with the original and four copies ofa brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.fLouis PLOST,DatedSeptember29, 1944.Trial Examiner: